                         2:20-cv-02312-CSB-EIL # 13           Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

 LELYNE EDENS AS SPECIAL                       )
 ADMINISTRATOR OF THE ESTATE OF CALEB          )
 MICHAEL JOYNER, DECEASED                      )
                                               )   No. 19-cv-5346
        Plaintiff,                             )
                                               )   Honorable Judge Charles R. Norgle, Sr.
v.                                             )   Magistrate Judge Honorable Sunil R. Harjani
                                               )
OLIGHT USA, BATTERIES PLUS HOLDING             )
 CORPORATION, & ASCENT BATTERY                 )
 SUPPLY, LLC.,                                 )
                                               )
        Defendants.                            )



                                    NOTICE OF MOTION


         PLEASE TAKE NOTICE that on the 1st day of November, 2019, at 9:30 a.m., I shall
 appear before the Honorable Judge Charles R. Norgle, Sr., Courtroom 2341, or any Judge sitting in
 his stead, in the courtroom usually occupied by him at 219 South Dearborn, Chicago, Illinois, and
 shall then and there present Defendants’, Batteries Plus Holding Corporation, and Ascent
 Battery Supply, LLC, Rule 12(b)(6) Motion to Dismiss All Counts of Plaintiff’s Complaint,
 and Memorandum in Support of Rule 12(b)(6) Motion to Dismiss Plaintiff’s Complaint.



                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the Attorneys for the Defendants Batteries
                                                Plus Holding Corporation and Ascent Battery
                                                Supply, LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com
                        2:20-cv-02312-CSB-EIL # 13          Page 2 of 2




                                CERTIFICATE OF SERVICE

         I hereby certify that on October 18, 2019, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which will send notification of such filing
to all attorneys of record.


                                             s/ Amber N. Lukowicz
                                             Amber N. Lukowicz; Bar Number: 6324266
                                             One of the Attorneys for the Defendants Batteries
                                                Plus Holding Corporation and Ascent Battery
                                                Supply, LLC
                                             Johnson & Bell, Ltd.
                                             33 West Monroe Street, Suite 2700
                                             Chicago, IL 60603
                                             Telephone: (312) 372-0770
                                             Fax: (312) 372-2881
                                             E-mail: lukowicza@jbltd.com




                                                2
